NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROSA NELY ZERMENO-RODRIGUEZ,                    No.    15-73683
AKA Rosa Nely Zermeno, AKA Rosa Nely
Zermeno Rodriguez, AKA Rosa Nely                Agency No. A037-446-558
Zermo, AKA Rosa Zrmeno,

                Petitioner,                     MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Rosa Nely Zermeno-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th

Cir. 2014). We dismiss in part and deny in part the petition for review.

          We lack jurisdiction under 8 U.S.C. § 1252(a)(2)(C) to review the agency’s

discretionary determination that Zermeno-Rodriguez has been convicted of a

particularly serious crime that bars withholding of removal. See Pechenkov v.

Holder, 705 F.3d 444, 447-48 (9th Cir. 2012) (no jurisdiction to review

particularly serious crime determination where there is no assertion of legal or

constitutional error and the only challenge is that the IJ incorrectly weighed the

facts).

          Substantial evidence supports the agency’s denial of CAT relief because

Zermeno-Rodriguez did not establish that it is more likely than not that she would

be tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

          PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                  15-73683